Citation Nr: 1015416	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lipoma of the left 
upper back, to include as secondary to hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease with a leaking valve, to include as secondary to 
hypertension.

3.  Entitlement to service connection for heart disease with 
a leaking valve, to include as secondary to hypertension.

4.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to hypertension.

5.  Entitlement to a rating in excess of 10 percent for 
gynecomastia prior to June 5, 2008 and since August 1, 2008.

6.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

7.  Entitlement to a temporary total evaluation based on 
convalescence for gynecomastia since July 31, 2008.

8.  Whether there was clear and unmistakable error in an 
April 23, 1990 rating decision which granted the Veteran only 
a 10 percent evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006, January 2008, August 2008, 
and February 2009 rating decisions.  In June 2006, the RO 
denied the claim of whether there was clear and unmistakable 
error in an April 23, 1990 rating decision which granted the 
Veteran only a 10 percent evaluation for hypertension.  In 
January 2008, the RO denied the Veteran's claim of 
entitlement to service connection for benign prostatic 
hypertrophy, entitlement to an increased rating in excess of 
30 percent for migraine headaches, and entitlement to an 
increased rating in excess of 10 percent for gynecomastia.  
The August 2008 rating decision granted the Veteran a total 
temporary evaluation based on surgical or other treatment 
necessitating convalescence from June 5, 2008 to August 1, 
2008.  In February 2009, the RO denied the claims of 
entitlement to service connection for lipoma of the left 
upper back, and entitlement to service connection for heart 
disease with a leaking valve, secondary to hypertension.

In September 2009, the Veteran and his wife offered testimony 
before the undersigned Acting Veterans Law Judge at a Board 
hearing in Washington, DC.  A copy of the transcript is of 
record.

The Board notes that at his September 2009 Board hearing, the 
Veteran offered testimony on a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
which he believed to be on appeal.  The Veteran was granted 
entitlement to service connection for this claim in February 
2009, and that decision constituted a full grant of the 
benefit on appeal.  Thus, that claim is not before the Board.

The issue of entitlement to service connection for heart 
disease with a leaking valve, to include as secondary to 
hypertension, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lipoma of the left upper back is not etiologically 
related to service or to the service-connected hypertension.

2.  A December 2001 rating decision denied claims of 
entitlement to service connection for heart disease; the 
Veteran did not appeal.

3.  The evidence submitted since the December 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for heart disease with a leaking valve, to include 
as secondary to hypertension, and raises a reasonable 
possibility of substantiating that claim.

4.  Benign prostatic hypertrophy is not etiologically related 
to service or to the service-connected hypertension.

5.  Prior to June 5, 2008 and since August 1, 2008, 
gynecomastia was not productive of a deep scar exceeding 12 
square inches, causing limitation of motion; or, impairment 
of function.

6.  Migraine headaches have not been productive of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

7.  There is no evidence indicating the Veteran had severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches with 
regular weight-bearing prohibited, after July 31, 2008.

8.  In an April 1990 rating decision, the RO denied the 
Veteran's claim of entitlement to an increased rating in 
excess of 10 percent for hypertension.  The Veteran was 
notified of that decision and did not appeal.

9.  The April 1990 rating decision was based on the evidence 
then of record and the extant law and it constituted a 
reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  Lipoma was not caused or aggravated by active service or 
the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The December 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302 (2009).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for heart disease 
with a leaking valve, to include as secondary to 
hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

4.  Benign prostatic hypertrophy was not caused or aggravated 
by active service or the Veteran's service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 
2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

5.  Prior to June 5, 2008 and since August 1, 2008, the 
criteria for a rating in excess of 10 percent for 
gynecomastia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805, 7819 (2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7628 (2009).

6.  The criteria for a rating in excess of 30 percent for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).

7.  Extension of the temporary total disability rating for 
convalescence beyond July 31, 2008 is not warranted.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2009).

8.  The April 1990 rating decision that denied entitlement to 
an increased rating in excess of 10 percent was not clearly 
and unmistakably erroneous.  38 C.F.R. § 4.104, Diagnostic 
Codes 7007, 7101 (1989); 38 C.F.R. § 3.105 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in May 2007 (for increased ratings for 
gynecomastia and headaches), July 2008 (for entitlement to a 
temporary total evaluation), August 2008 (for entitlement to 
service connection for lipoma of the left upper back and 
heart disease) pre-rating letters, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The RO also provided the appellant with 
specific notice regarding disability ratings and effective 
dates.

Regarding the Veteran's CUE claim, the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim based on CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.

The Board acknowledges that the Veteran was not provided with 
VCAA notice specifically pertaining to his claim of 
entitlement to service connection for benign prostatic 
hypertrophy.  The Board notes, however, that the Veteran was 
not prejudiced by lack of notice.  Based upon the Veteran's 
submissions and his testimony the September 2009 Board 
hearing, the Veteran has actual knowledge of the evidence 
necessary to substantiate his claim.  See, e.g., January 2008 
notice of disagreement (stating that treatment records showed 
that his disability was directly related to his hypertension 
medication); August 2008 statement from Veteran (arguing that 
military records reveal urinary frequency); September 2009 
Board hearing transcript, pp. 68, 71 (contending that his 
medication for his service-connected hypertension caused him 
to develop his prostate condition).  Given this, the Board 
finds that any error in notice regarding substantiating the 
claim is harmless because actual knowledge of what the 
evidence must show to substantiate the claim is shown.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding 
that where the appellant demonstrates awareness of the 
information and evidence necessary to establish entitlement 
to his claim, the appellant was not prejudiced by VA's 
failure to satisfy the duty to notify prior to the initial 
adjudication).

The Board also notes that the Veteran was not informed that 
he needed to submit new and material evidence or the reason 
for the prior denial, pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In light of the favorable determination with 
respect to whether new and material evidence has been 
submitted, and the need to remand for additional information 
with regard to the merits of the case, no further discussion 
of VCAA compliance is needed regarding this notice.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  The information and evidence that have been 
associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, VA 
examination reports, and a hearing transcript.  The RO also 
attempted to obtain the Veteran's records from the Social 
Security Administration, and those records were determined to 
be unavailable.  See June 2008 Formal Finding of 
Unavailability.

The Board acknowledges that the Veteran was not provided with 
a VA examination for his claim of entitlement to service 
connection for lipoma of the left, upper back.  The Board has 
determined, however, that VA has no obligation to provide an 
examination in this case.  In this regard, the Secretary must 
provide a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 
3.159(c)(4)(i).  As to the claim of entitlement to service 
connection for lipoma of the left, upper back the evidence 
shows that he has been diagnosed with that disorder.  The 
decision in this case turns on whether the Veteran developed 
this disorder during service or from another service-
connected disability.  There is no indication, however, that 
his disability may be associated with the service or with 
another service-connected disability.  Thus, a VA examination 
is unnecessary for this claim.

At the Veteran's September 2009 Board hearing, his 
representative argued that the October 2008 VA examination of 
migraine headaches, gynecomastia, and heart disease, was 
inadequate because the examiner did not have access to the 
Veteran's claims folder, citing Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In Green, the veteran was afforded a VA 
examination, and his claims file was unavailable.  In his 
examination report, the examiner noted that there were some 
elements of the veteran's examination that were questionable 
and not entirely compatible with a diagnosis of polio, 
implying that review of the veteran's records would clarify 
this "diagnostic doubt."  The records were never reviewed, 
and the United States Court of Appeals for Veterans Claims 
(Court) found the Board's reliance on this examination was 
error.  In cases where a review of the veteran's record might 
help clarify the diagnostic doubt, the Court found that a 
thorough and contemporaneous medical examination was one that 
took into account the record of prior medical treatment.  
Here, the Board agrees that the October 2007 VA examination 
was inadequate as pertaining to the Veteran's heart 
condition.  The examiner was unable to offer a diagnosis 
because the Veteran could not complete a stress test.  A 
review of the record may have been more helpful to the 
examiner; thus, the Board agrees with the Veteran's 
representative as to this claim.  The claim, however, is 
already being remanded below for a new examination.

As to the examination of migraine headaches and gynecomastia, 
the Board finds that the October 2008 VA examination was 
complete, and a review of the Veteran's prior medical record 
was unnecessary as there was no "diagnostic doubt" as to 
either of the disabilities.  The issue on appeal as to both 
claims is an entitlement to an increased rating.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The examiner 
was not asked to present a diagnosis or an opinion as to the 
etiology of these disabilities, as they are already service 
connected.  The examiner discussed the Veteran's 
symptomatology related to these service-connected 
disabilities in detail in his report.  Thus, the Board finds 
that the October 2008 examination was adequate as to the 
increased rating claims.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is considered to be harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  The claims are therefore ready for adjudication.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

New and Material Evidence

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1131; 38 C.F.R. 3.303.  
Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  If a claim has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Regardless of the RO's actions regarding reopening a 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

In a December 2001 rating decision the Veteran was denied 
entitlement to service connection for heart disease as 
secondary to service-connected hypertension because he had 
not been diagnosed with a heart condition.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status will not always constitute competent medical evidence.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, for evidence to be new and material, it must 
contain a competent diagnosis of heart disease or a heart 
disability.

Since December 2001, new and material evidence has been 
submitted.  In October 2008, the Veteran was diagnosed with 
left atrial enlargement, left ventricular diastolic 
dysfunction, trace aortic regurgitation, and mild tricuspid 
regurgitation with right ventricular systolic pressure.  See 
October 2008 VA cardiological consult report.  As this 
qualifies as new and material evidence relevant to the claim, 
the Board reopens the claim of entitlement to service 
connection for heart disease.  38 U.S.C.A. § 5108.

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.   Id. at 495-96.
 
A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-
connected disease.  38 C.F.R. § 3.310(b).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lipoma

The Veteran first argues that he is entitled to service 
connection for lipoma of the left upper back, to include as 
secondary to medication prescribed for his service-connected 
disabilities.

The Veteran has been diagnosed with benign lipoma of the left 
upper back, measuring 10 centimeters.  See March 2008 VA 
surgery consultation.  The Board finds, however, that there 
is no indication that the Veteran's lipoma is related to 
service or his medication for his service-connected 
hypertension.

The Veteran was not diagnosed with any lipoma of the left, 
upper back in service.  The Veteran does not contend that he 
developed lipoma in service, although he contends that he did 
have problems with a rash.  See September 2009 Board hearing 
transcript, p. 55.  On discharge examination in October 1970, 
however, his skin was noted as "normal."  On his October 
1970 Report of Medical History, the Veteran denied any tumor, 
growth, or cyst.  He also denied having any skin diseases.

At a July 2004 VA examination, the physician noted a lipoma 
on the left, upper back about five centimeters in diameter.  
The physician explained to the Veteran that the lipoma was 
not related to hypertension or any treatment for 
hypertension.

In March 2008, the Veteran was seen for a surgical 
consultation with a VA surgeon.  The surgeon noted that the 
Veteran had been seen many times before him for the same 
problem.  The lipoma was not physically bothering the 
Veteran, and he was "just hypochroniac about [it]."  The 
lipoma was found to be clinically benign.

The record lacks any competent nexus opinion or any 
indication that the Veteran's lipoma was caused by his 
medication for his service-connected hypertension.  As for 
any direct assertions by the Veteran and/or his 
representative that there exists a medical nexus between 
lipoma of the left, upper back and the Veteran's military 
service or hypertension medication, such evidence provides no 
basis for allowance of the claim.  As indicated above, the 
matter on which this claim turns is within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on such a 
medical matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The Veteran's claim of entitlement to service connection for 
lipoma of the left, upper back is denied.

Benign Prostatic Hypertrophy

The Veteran argues that he is entitled to service connection 
for benign prostatic hypertrophy, as directly related to 
service and as secondarily related to his hypertension 
medication.

The Veteran's service treatment records contain a record from 
June 1970, where the Veteran complained of intermittent pain 
in his testicles.  He reported some problems urinating but no 
burning or discharge.  An examination found tender, swollen 
nodes.  No treatment was required.  On examination at 
separation in October 1970, his getrourinary system was found 
to be normal.  On his October 1970 Report of Medical History, 
the Veteran denied frequent or painful urination.

After separation, the Veteran complained of dysuria, with 
slight burning with urination in November 1989.  He was 
diagnosed with a bacterial infection, which cleared with 
antibiotics.  The Veteran was first treated for benign 
prostatic hypertrophy in July 2005.  He was referred to a 
urologist who prescribed medication for treatment.  The 
Veteran was afforded a VA examination in April 2006.  The 
Veteran noted that sometime around 1999 represented the onset 
of difficulty urinating with weakness of flow for which he 
sought medical attention.  Medical evaluation revealed 
finding of benign prostatic hypertrophy for which the Veteran 
was taking current medication.  He denied current acute 
exacerbating symptomatology or recent trauma.  A genital 
examination was declined by the Veteran.  Urinalysis was 
within normal limits.  The Veteran was diagnosed with benign 
prostatic hypertrophy.

The Board finds that the Veteran's benign prostatic 
hypertrophy is unrelated to active duty service.  Although 
the Veteran reported some problems urinating during service, 
he did not suffer from continuous symptoms since service.  He 
was not diagnosed with benign prostatic hypertrophy 35 years 
after service.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record also lacks any competent nexus opinion or any 
indication that the Veteran's benign prostatic hypertrophy 
was caused by his medication for his service-connected 
hypertension.  As for any direct assertions by the Veteran 
and/or his representative that there exists a medical nexus 
between benign prostatic hypertrophy and the Veteran's 
military service or hypertension medication, such evidence 
provides no basis for allowance of the claim.  As indicated 
above, the matter on which this claim turns is within the 
province of trained medical professionals.  See Jones, 7 Vet. 
App. at 137-38.  As the Veteran and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on such a medical matter.  See 
Espiritu, 2 Vet. App. 492.   Hence, the lay assertions in 
this regard have no probative value.

The Veteran's claim of entitlement to service connection for 
benign prostatic hypertrophy is denied.

Increased ratings, including a temporary total evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  
In the case of disability which is temporary in nature, such 
as that period of convalescence following surgery, governing 
regulation provides for temporary total disability ratings 
during convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, 
or three months beyond the initial three months for any of 
the three reasons set forth above. Extensions of one or more 
months up to six months beyond the initial six months period 
may be made for reasons (2) or (3) above. 38 C.F.R. § 
4.30(b).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Gynecomastia

The Veteran argues that he is entitled to a rating in excess 
of 10 percent for gynecomastia for the rating period prior to 
June 5, 2008.  The Board disagrees.

Gynecomastia is rated under 38 C.F.R. § 4.116, Diagnostic 
Code 7628, covering benign neoplasms of the gynecological 
system or breast.  The Diagnostic Code instructs VA to rate 
according to impairment in function of the urinary or 
gynecological systems or skin.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7819, covering benign neoplasms, the 
Diagnostic Code notes to rate as disfigurement of the head, 
face, or neck; scars; or impairment of function.

As the Diagnostic Code instructs VA to rate the Veteran's 
disorder according to the impairment in function of the skin, 
and the skin code requires a rating under the scar code (as 
the Veteran's gynecomastia is of the breast (not head, face, 
or neck) and does not have any impairment in function), the 
Veteran's gynecomastia is rated under the scar code.

The Board notes that in October 2008, the scar regulations 
changed, however, the new regulations apply to all 
applications for benefits received by VA on or after October 
23, 2008.  As the Veteran's application was received in March 
2007, consideration only under the old regulations applies.

Scars, other than the head, face, or neck, that are deep or 
that cause limited motion are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A 10 percent rating is warranted for 
an area exceeding six square inches.  A 20 percent rating is 
warranted for an area exceeding 12 square inches.  Under 
Diagnostic Codes 7802-04, covering superficial scars, other 
than of the head, face, or neck, that do not cause limited 
motion; superficial, unstable scars; and superficial scars 
that are painful on examination, respectively, a 10 percent 
rating is the highest possible rating available.  Under 
Diagnostic Code 7805, covering "other" scars, the rating is 
based on limitation of motion.

The Veteran filed for an increased rating for gynecomastia in 
March 2007.  At an April 2007 VA outpatient examination, the 
Veteran's left breast had a sub-areolar mass that was 
slightly tender.  Surgery was scheduled to remove the mass 
from his left breast.

The Veteran was afforded a VA examination in June 2007.  The 
Veteran complained of constant pain in the left breast.  He 
was taking medication for the pain.  No scar was present.  
The breast examination was abnormal, with findings showing 
bilateral breast tenderness and breast engorgement, left 
worse than right.

In April 2008, the Veteran complained that his pain was 
worsening.  In May 2008, the Veteran requested a second 
opinion regarding his surgery.  The Veteran's gynecomastia 
was classified as a mild systemic disease which was well 
controlled by medication.  On the day of his surgery in June 
2008, the surgeon noted that there had been no change in the 
Veteran's physical condition.

The Board finds that the Veteran is not entitled to a rating 
in excess of 10 percent for the rating period prior to June 
5, 2008.  The Veteran had tenderness and pain in his left 
breast, without a scar, limitation of motion, or any 
impairment in function.  His gynecomastia was classified as 
mild.  Thus, he is properly rated at 10 percent, as he does 
not meet the criteria for a higher rating during this period.

The Veteran's claim of entitlement to a rating in excess of 
10 percent for gynecomastia prior to June 5, 2008 is denied.

The Veteran also argues that is entitled to temporary total 
evaluation beyond July 31, 2008 for convalescence due to his 
surgery to remove his gynecomastia.  The Board finds that the 
Veteran's surgical wound did not require further 
convalescence past July 31, 2008.  

The Veteran originally underwent outpatient surgery for 
gynecomastia of the left breast in June 2008.  A temporary 
100 percent disability rating for convalescence was paid from 
the date of the surgery in June 2008 until August 1, 2008. 
The Veteran contends that a further extension of 
convalescence benefits is warranted.

In July 2008, the Veteran was seen for an outpatient 
examination.  The Veteran was alert and oriented, and in no 
acute distress.  An examination of the Veteran's chest 
revealed a clean surgical site, with mild to moderate 
tenderness on palpation.

In August 2008, the Veteran was seen for a post-operational 
appointment.  The wound was noted to be "ok."  The Veteran 
was still having some pain.  The physician assured him that 
it may take some time to be totally normal.  

At a VA examination in October 2008, the Veteran's scar was 
noted to be level with some tenderness.  There was no 
disfigurement, ulceration, or adherence.  The scar was stable 
without inflammation, edema, or tissue loss.  There was no 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  The scar was described as still in the 
healing process.  The skin area surrounding the breast was 
sensitive to touch.  The Veteran's scar measured four 
centimeters in length and 0.2 centimeters in width.

At an appointment later that month, the Veteran told his 
primary care provider that his surgeon recommended that he 
remain off work for five to six months.  At his Board 
hearing, the Veteran testified that his surgeon stated it 
would take three to six months to "remodel the healing."  
See September 2009 Board hearing transcript, p. 74.  The 
discharge instructions explained that a wound after surgery 
"is usually hard and slightly bulky a few days after 
surgery.  It takes the body from 3 to 6 months to remodel 
this healing tissue and soften this hardness."  The 
discharge instructions were silent regarding a convalescent 
period.

Review of the Veteran's medical records reveals that the 
Veteran did not meet the criteria for the extension of the 
convalescence rating past July 31, 2008.  The records show 
that although he continued to experience pain and tenderness, 
he did not have incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches, at any time since 
July 31, 2008.  He also did not have any major joint 
immobilized in a cast during this period.

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  The 
Veteran's contention that it takes three to six months for 
tissue to completely heal does not meet the requirements for 
an extension of a total temporary evaluation.  The record 
shows that the Veteran underwent a partial mastectomy which 
necessitated convalescence.  The RO's grant of nearly two 
months of a temporary total rating reflects this factual 
situation.  However, in the absence of the conditions 
enumerated above, there is no legal basis for the assignment 
of additional convalescence benefits.  The preponderance of 
the evidence is against the Veteran's claim and the appeal 
must be denied.

The Veteran also argues that he is entitled to a rating in 
excess of 10 percent for gynecomastia for the rating period 
since August 1, 2008.  The Board disagrees.

The Board notes that the Veteran is rated at the highest 
possible rating under the scar code, and he is not entitled 
to a higher rating unless his records reveal an unstable scar 
exceeding 12 square inches, causing limited range of motion.  
As noted above, as early as July 2008, the Veteran's surgical 
site was clean, with a scar that was mild to moderately 
tender on palpation.  At a VA examination in October 2008, 
the Veteran's scar measured four centimeters in length and 
0.2 centimeters in width.  The scar was noted to be level 
with some tenderness.  There was no disfigurement, 
ulceration, or adherence.  The scar was stable without 
inflammation, edema, or tissue loss.

Thus, the Board finds that the Veteran has not met the 
criteria for a rating in excess of 10 percent for 
gynecomastia for the rating period since August 1, 2008.  No 
limitation of motion was found related to the scar.  Although 
his scar was tender on palpation, a 10 percent rating in the 
Diagnostic Code contemplates scars that are painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

Therefore, the Veteran's claim of entitlement to a rating in 
excess of 10 percent for gynecomastia since August 1, 2008 is 
denied.

Migraines

The Veteran argues that he is entitled to a rating in excess 
of 30 percent for migraine headaches.  The Board disagrees.

Migraine headaches are rated under 38 C.F.R. § 4.124, 
Diagnostic Code 8100.  A 30 percent rating is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
50 percent rating is warranted for migraines with very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The Veteran filed for an increased rating for migraine 
headaches in March 2007.  The Veteran was afforded a VA 
examination in June 2007.  The Veteran complained of 
recurring headaches lasting for several months.  The Veteran 
reported that when headaches occurred, he had to stay in bed 
and was unable to do anything.  The headaches averaged six 
times per month and each attack lasted for five days.  The 
symptoms were described as constant frustration, anger, 
blurred vision, and depression.  On examination of the 
cranial nerves, findings were normal.  Coordination was 
within normal limits.  The Veteran was diagnosed with 
recurrent migraine headaches, with no change in the 
diagnosis.

In March 2008, the Veteran reported to a VA clinic and 
complained of headaches.  He noted that he felt anxiety and 
spent about 85 percent of his day in bed due to depression.  
The Veteran thought that he was already prescribed medication 
for headaches, but he was mistaken.  The physician added a 
prescription for pain relief from headaches.

In October 2008, the Veteran was afforded another VA 
examination.  The Veteran noted that over the past two years, 
his headaches had become worse.  He noted that they were 
throbbing and occurred bilaterally in the temples and at the 
top of his head.  They occurred more frequently in the past 
year.  He took medication twice a day, which alleviated his 
symptoms to some degree.  Headaches were not continuous and 
occurred during approximately eight months of the year.  On 
examination, neurological findings were normal.  The Veteran 
stated that he stopped his job in 2005 because of blurred 
vision, secondary to his headaches.  Regarding his usual 
daily activities, he has no significant problems with these 
activities.  He denied any problems with normal activities of 
daily living.

At his September 2009 Board hearing, the Veteran testified 
that he spent most of his time home in bed.  He stated that 
he suffered prostrating attacks that required him to lay down 
approximately three or four times a month.  The Veteran 
testified that these episodes consisted of a continuous 
migraine attack for a week or 10 days.  He said that his 
headaches increased in frequency sometime in 2006.  He noted 
that his medication had been increased due to the increase in 
severity of his symptoms.

After careful consideration of the evidence, the Board finds 
that the Veteran is not entitled to a rating in excess of 30 
percent for migraine headaches.  In adjudicating a claim, the 
Board must assess the competence and credibility of the 
veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Board also has a duty to assess the credibility 
and weight given to the evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the 
Veteran is competent to report that he experiences certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Board finds the Veteran's statements of his 
symptomatology to be internally inconsistent.  At his Board 
hearing, the Veteran noted that he had prostrating attacks 
three to four times per month, with each attack lasting up to 
10 days.  At his VA examination in October 2008, however, the 
Veteran stated that he had no significant problems with daily 
activities, and he denied any problems with normal activities 
of daily living.  He also stated that he had to leave his job 
in 2005 due to his headaches.  At an April 2006 VA 
examination, however, the Veteran stated that he retired from 
the U.S. Postal Service in 1999, due to his anxiety, and he 
did not indicate that he had worked any other jobs since his 
retirement.  The Veteran was described as "currently retired 
from civilian employment."  In March 2008, the Veteran 
stated that he spent a great deal of time in bed, but it was 
due to depression.  He mentioned suffering from headaches, 
but his symptoms that caused him to stay in bed were 
secondary to depression.  No examination had any abnormal 
objective findings of the neurological system.  For these 
reasons, the Board finds the Veteran's statements to be 
inconsistent, and therefore incredible; the Board affords 
them de minimus probative value.

The Veteran also argues that his pain medication for 
headaches was increased sometime in 2007, and this serves as 
an indication that his headaches increased in severity.  The 
record shows that in March 2008, the Veteran reported to the 
VA Medical Center, where he was seen for hypertension and 
gynecomastia.  At the appointment, he complained of a 
headache.  He believed his blood pressure medication was 
aggravating his headaches.  When the physician offered to 
cease his blood pressure medication prescription, the Veteran 
stated that he was under the impression that the particular 
medication that was prescribed for blood pressure had been 
prescribed for headache treatment.  At that time, he had not 
been prescribed any medication for headache relief.  The 
physician thereafter prescribed him medication.

Although the Veteran received new pain medication in March 
2008, the Board does not find that this was due to increased 
symptoms.  The Veteran essentially requested pain medication 
for headaches, and it was prescribed.  This does not indicate 
that his medication was increased or started due to 
increasing symptoms.

For these reasons, the Board finds that the Veteran is not 
entitled to a rating in excess of 30 percent for migraine 
headaches.  The record does not contain competent and 
credible evidence that he suffers from frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The Veteran's claim of entitlement to a rating in excess of 
30 percent for migraine headaches is denied.

Extraschedular consideration

Entitlement to an extraschedular rating is a component of any 
claim for increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). 

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).   In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The rating criteria for gynecomastia and headaches reasonably 
describe the Veteran's disability level and symptomatology; 
there is no evidence of frequent hospitalization or marked 
interference with employment rendering impracticable the 
application of the rating schedule.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is adequate and 
referral for extraschedular evaluation is not in order.  
Thun, 573 F.3d 1366.

TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability. Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record.

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In this case the Veteran does not 
meet the numerical criteria.

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned on an extraschedular basis upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment. 38 C.F.R. § 4.16(b).  
However, as noted in detail above the criteria for 
extraschedular rating are not met.

Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell, 3 Vet. 
App. at 313-14.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  It is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  It is a very specific and rare kind of 
error of fact or law that compels the conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo, 6 Vet. 
App. at 43.

Where evidence establishes a clear and unmistakable error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. §§ 
3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell, 3 Vet. App. at 313-
14.

The prior decision denying a rating in excess of 10 percent 
for hypertension was not clearly and unmistakably erroneous.  
The Veteran argues that he should have been rated at a higher 
rating in April 1970 because the evidence showed that he had 
diastolic pressure predominantly 110 or more.

The rating criteria applicable at the time of the April 1990 
rating decision were found in 38 C.F.R. § 4.104, Diagnostic 
Codes 7007 and 7101 (1989), covering hypertensive heart 
disease and hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  Under Diagnostic Code 7007, 
a 30 percent rating was warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  Under Diagnostic Code 7101, a 10 percent rating 
was warranted for diastolic pressure predominantly 100 or 
more.  A 20 percent rating was warranted for diastolic 
pressure predominantly 110 or more, with definite symptoms.  

Note 1 states that for the 40 percent and 60 percent ratings 
under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Note 2 
states that when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominately 100 or more, a minimum rating of 10 
percent will be assigned.

The Veteran filed his claim for increase in March 1990.  X-
rays showed moderated cardiomegaly in April 1989.  Blood 
pressure readings from VA treatment records during the rating 
period were as follows: 124/70 (April 1989), 160/90 (August 
1989), 142/90 (October 1989), 150/80 (November 1989), 150/110 
(December 1989), 160/110 (March 1990), 166/110 (March 1990), 
and 160/94 (March 1990).  The Veteran consistently asserted 
that he felt fine during each appointment.  

A clear and unmistakable error is not evident.  In 
considering all of the Veteran's blood pressure readings for 
the rating period, his diastolic pressure was not 
predominantly 100 or more.  From a total of eight readings, 
his diastolic pressure was 100 or more three times.  
Furthermore, although an x-ray showed that the Veteran had 
moderate cardiomegaly, he did not complain of moderate 
dyspnea on exertion or have sustained diastolic hypertension 
of 100 or more.  Based on this evidence, it was a reasonable 
exercise of rating judgment for VA to rate the Veteran at a 
10 percent evaluation.  Any error alleged by the Veteran is 
not "undebatable" as the RO based its findings on the 
evidence of record.  While reasonable minds may differ as to 
the rating warranted, the assigned 10 percent rating was not 
CUE.

Therefore, the Veteran does not meet the CUE standard related 
to the April 23, 1990 rating decision which granted a 10 
percent evaluation for hypertension.


ORDER

Entitlement to service connection for lipoma of the left 
upper back, to include as secondary to hypertension, is 
denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for heart disease with a 
leaking valve, to include as secondary to hypertension, and 
the petition to reopen is granted.

Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to hypertension, is 
denied.

Entitlement to a rating in excess of 10 percent for 
gynecomastia prior to June 5, 2008 and since August 1, 2008 
is denied.

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.

Entitlement to a temporary total evaluation based on 
convalescence for gynecomastia since July 31, 2008 is denied.

An April 23, 1990 rating decision which denied a rating in 
excess of 10 percent for hypertension was not clearly and 
unmistakably erroneous, and the claim is denied.


REMAND

The Board finds that the claim of entitlement to service 
connection for heart disease with a leaking valve, to include 
as secondary to hypertension, must be remanded for further 
development.

In October 2008, the Veteran was seen by a physician for an 
echocardiogram.  The results revealed left atrial 
enlargement, left ventricular diastolic dysfunction, trace 
aortic regurgitation, and mild tricuspid regurgitation with 
right ventricular systolic pressure.  Earlier that month, the 
Veteran had a VA examination, where the examiner found a 
normal heart with no evidence of cardiomegaly.  The Veteran 
was unable to complete a stress test, and a specific 
diagnosis as to a heart condition could not be made at that 
time.  Considering the results of his echocardiogram, the 
Board finds that a new examination is warranted to determine 
the nature and etiology of his heart condition(s).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to undergo an examination, by a 
cardiologist  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the cardiologist 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining cardiologist 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The cardiologist should clearly identify 
all current disabilities affecting the 
heart, to include previously diagnosed 
cardiac murmur, left atrial enlargement, 
left ventricular diastolic dysfunction, 
trace aortic regurgitation, and/or mild 
tricuspid regurgitation.  Then, the 
physician should offer an opinion, 
consistent with sound medical judgment, as 
to the following questions:

(1) Did the Veteran clearly and 
unmistakably have a cardiac disorder 
(e.g., heart murmur) prior to active 
service; and, if so, was such preexisting 
disorder clearly and unmistakably NOT 
aggravated (permanently worsened beyond 
the natural scope of the disorder) during 
service?

(2) Is it at least as likely as not, i.e., 
is there at least a 50/50 chance, that any 
diagnosed heart disorder had its onset in 
service?

(3) Is it at least as likely as not, i.e., 
is there at least a 50/50 chance, that any 
diagnosed heart disorder was caused by or 
aggravated beyond the natural scope of the 
disorder by any of his service-connected 
disabilities (migraine headaches, 
dysthymic disorder, hypertension, 
gynecomastia, erectile dysfunction) or by 
medication prescribed to control those 
service-connected disabilities?

In rendering the requested opinions, the 
cardiologist should specifically consider 
the in- and post-service treatment 
records, as well as the Veteran's 
contentions.  The physician should set 
forth all examination findings, along with 
complete rationale for the conclusions 
reached, in a report.

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
 Specific attention is directed to the 
report of the cardiologist.  If any of the 
requested opinions is incomplete in any 
manner, the RO must take corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for heart disease with a 
leaking valve, to include as secondary to 
hypertension.  If the claim is denied, a 
supplemental statement of the case must be 
issued to the Veteran and his 
representative, and the appellant offered 
an opportunity to respond.

By this remand the Board intimates no opinion as to any final 
outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


